Pfeifer, J.,
dissenting. This case presents an example of an opinion of this court being taken to an illogical extreme. My vote in Sharon Village Ltd. v. Licking Cty. Bd. of Revision (1997), 78 Ohio St.3d 479, 678 N.E.2d 932, was based on the facts of that case — a third-party agent, unrelated to the entities seeking revisions, filed applications with the Licking County Board of Revision. I saw that decision as one affecting freelancers soliciting and filing applications for revision without having a real relationship with the taxpayer. I considered that practice to be potentially harmful to taxpayers.
With this case, we have finally reached the level of reductio ad absurdum regarding Sharon Village. Here, Frieda Fravel has given Dorn the legal power to step into her shoes. He is operating as Frieda Fravel, not merely on her behalf. By all accounts, this is a loving relative, trusted to take control of Fravel’s estate, doing what is clearly in the best interest of the estate. This does not come close to involving the perceived perils involved with Sharon Village. I accordingly dissent, and would urge this court to take this opportunity to clearly delineate what Sharon Village truly means.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.